 

Exhibit 10.1 EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November 5,
2017, between ArQule, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each a “Purchaser” and
collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Blackout Period” shall have the meaning ascribed to such term in Section 4.8
(l).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designations” means the Certificate of Designations of Series A
Preferred Stock of the Company, in the form attached hereto as Exhibit A.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means November 7, 2017, or such later date as may be mutually
agreed by the parties hereto.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

 

 

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

“Company” shall have the meaning ascribed to such term in the Preamble.

 

“Company Counsel” means Arnold & Porter Kaye Scholer LLP, with offices located
at 601 Massachusetts Ave. NW, Washington, D.C. 20001.

 

“DGCL” means the Delaware General Corporation Law.

 

“DTC” shall have the meaning ascribed to such term in Section 4.8(m).

 

“Effectiveness Date” shall have the meaning ascribed to such term in Section
4.8(c).

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(k).

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(o).

 

“Event” shall have the meaning ascribed to such term in Section 4.8(d).

 

“Event Date” shall have the meaning ascribed to such term in Section 4.8(d).

 

“Event Payments” shall have the meaning ascribed to such term in Section 4.8(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Hazardous Materials” shall have the meaning ascribed to such term in Section
3.1(k).

 

“Initial Exercise Date” means the Closing Date.

 

“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(n).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other material restriction.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a).

 

 -2- 

 

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(w).

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(x).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pontifax” shall have the meaning ascribed to such term in Section 4.11(a)(i).

 

“Preferred Stock” means the series A preferred stock of the Company, par value
$0.01 per share, which shall be automatically converted on a per share basis
into such number of shares of Common Stock as is set forth in the Certificate of
Designations.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” shall have the meaning ascribed to such term in Section 4.8 (a).

 

“Purchaser” shall have the meaning ascribed to such term in the Preamble.

 

“Purchaser Nominee” shall have the meaning ascribed to such term in Section
4.11(a)(i).

 

“Qualifying Ownership Interest” shall have the meaning ascribed to such term in
Section 4.11(e).

 

“Registrable Securities” shall have the meaning ascribed to such term in Section
4.8 (a).

 

“Registration Date” shall have the meaning ascribed to such term in Section
4.8(a).

 

“Regulation FD” means Regulation FD promulgated by the Commission pursuant to
the Exchange Act, as such Regulation may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Regulation.

 

“Removal Date” shall have the meaning ascribed to such term in Section 4.8(m).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(d).

 

“Resale Registration Statement” shall have the meaning ascribed to such term in
Section 4.8 (a).

 

 -3- 

 

 

“Restrictive Legend” shall have the meaning ascribed to such term in Section
3.2(g)(v).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Preferred Stock of the Company purchased hereunder
in such amount as specified below such Purchaser’s name on the signature page of
this Agreement and next to the heading “Shares”.

 

“Share Price” means an amount equal to 1,000 times $1.135.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Stockholder Filing” means the filing by the Company, and effectiveness of an
amended and restated Certificate of Incorporation duly approved by the
stockholders of the Company in accordance with applicable law, of the Company’s
Certificate of Incorporation and Bylaws pursuant to which the number of shares
of Common Stock authorized thereunder is increased, to be completed not later
than five (5) Business Days from the approval of the stockholders of the Company
of such amendment to the Company’s Certificate of Incorporation.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and the Warrant Shares and purchased hereunder as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available funds.

 

“Suspension” shall have the meaning ascribed to such term in Section 4.8 (f).

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Global Market (or any successor to any of the foregoing).

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219, and any successor transfer agent of the Company.

 

 -4- 

 

 

“Warrants” means, collectively, the Preferred Stock purchase warrants delivered
to the Purchasers at the Closing in accordance with Section 2.1 hereof, which
Warrants shall be exercisable beginning from the Initial Exercise Date and have
a term of exercise equal to four (4) years from the date of the Stockholder
Filing.

 

“Warrant Shares” means the shares of Preferred Stock issuable upon exercise of
the Warrants.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1           Purchase and Sale; Closing. On the Closing Date, upon the terms
and subject to the conditions set forth herein, the Company agrees to sell, and
the Purchasers, severally and not jointly, agree to purchase, up to an aggregate
of $9,500,000 of Shares and Warrants at a price equal to the Share Price. Each
Purchaser’s Subscription Amount and number of Shares and Warrant Shares
purchased shall be set forth on the signature page hereto executed by such
Purchaser. The Company shall deliver to each Purchaser its respective Shares and
Warrants as determined pursuant to Section 2.2(a), and the Company and each
Purchaser shall deliver the other items set forth in Section 2.2 at the Closing.
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, the Closing, as the case may be, shall occur at the offices of the Company
Counsel or such other location as the parties shall mutually agree.

 

2.2           Deliveries.

 

(a)On or prior to the Closing Date the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i)this Agreement duly executed by the Company;

 

(ii)a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver, on an expedited basis, to such Purchaser, either in
book entry form in the Direct Registration System or in the form of a stock
certificate, as indicated by such Purchaser, the number of Shares set forth on
the Purchaser’s signature page to this Agreement;

 

(iii)a Warrant, registered in the name of the Purchaser, to purchase (i) prior
to the Stockholder Filing, the number of shares of Preferred Stock set forth on
the Purchaser’s signature page to this Agreement, with an exercise price equal
to $ 1,750 per share or (ii) after the Stockholder Filing, the number of shares
of Common Stock equal to the product of the number of shares of Preferred Stock
multiplied by 1,000 with an exercise price of $1.75 per share, in each case
subject to adjustment as set forth therein;

 

(iv)an opinion of the Company’s legal counsel reasonably satisfactory to counsel
to the Purchasers, dated as of the Closing Date;

 

(v)a duly signed Certificate of Designations; and

 

 -5- 

 

 

(vi)a certificate by an officer of the Company certifying that the closing
conditions in Section 2.3(a) have been met.

 

(b)On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i)this Agreement duly executed by such Purchaser; and

 

(ii)funds equal to such Purchaser’s Subscription Amount by wire transfer to the
account specified in writing by the Company or as otherwise directed by the
Company for delivery to the account of the Company to be delivered promptly upon
Closing.

 

2.3           Closing Conditions.

 

(a)The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i)the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii)all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed or waived;
and

 

(iii)the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b)The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met, any one or more of
which may be waived in whole or in part by the Purchasers:

 

(i)the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)all obligations, covenants and agreements of the Company required to be
performed or waived at or prior to the Closing Date shall have been performed;

 

(iii)the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv)no Material Adverse Effect with respect to the Company since the date hereof
shall have occurred;

 

 -6- 

 

 

(v)no voluntary or involuntary Proceeding for the reorganization, bankruptcy,
dissolution or winding up of the Company shall have occurred; and

 

(vi)from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, at any time prior to the Closing Date trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to each Purchaser as of the
date hereof and the Closing Date:

 

(a)          Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the state
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation nor default of any of the provisions of its
certificate or articles of incorporation, bylaws or other organizational or
charter documents. The Company is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

 -7- 

 

 

(b)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith (including,
without limitation, for purposes of Section 203 of the DGCL) other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(c)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of Section 203 of the DGCL or any other law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including,
without limitation, federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(d)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) such filings as are required to be made under applicable federal
and state securities laws (collectively, the “Required Approvals”) and (ii)
after the Stockholder Filing, application(s) to the applicable Trading Market
for the listing of the Shares and Warrant Shares for trading thereon in the time
and manner required thereby.

 

 -8- 

 

 

(e)          Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Preferred Stock
issuable pursuant to this Agreement.

 

(f)          Capitalization. The Company has not issued any capital stock since
its most recently filed SEC Report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans, the issuance of shares of Common Stock
pursuant to the Company’s at-the-market sales agreement, and pursuant to the
conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act, except
as disclosed in the most recently filed SEC Report under the Exchange Act. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

(g)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

 -9- 

 

 

(h)          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission and (C) non-cash accounting
measures that have effect of reducing shareholder equity, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its businesses,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least one Business Day prior to the date that this representation
is made.

 

(i)          Compliance. The Company is not: (i) in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), nor
has the Company received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) in violation of any judgment, decree or order of any court, arbitrator or
other governmental authority or (iii) or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(j)          Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provision pursuant to its
charter documents or the laws of its state of incorporation that is or could
become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights pursuant to the
Transaction Documents.

 

(k)         Environmental Laws. The Company (i) is in compliance with all
federal, state, local and foreign laws relating to pollution or protection of
human health or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata), including laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands, or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations, issued,
entered, promulgated or approved thereunder (“Environmental Laws”); (ii) has
received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its businesses; and (iii) is in
compliance with all terms and conditions of any such permit, license or approval
except where in each of clauses (i), (ii) and (iii), the failure to so comply
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 -10- 

 

 

(l)          Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of Proceedings relating
to the revocation or modification of any Material Permit.

 

(m)          Title to Assets. The Company has good and marketable title to all
real property owned by it and good and marketable title in all personal property
owned by it that is material to the business of the Company, in each case free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company is held by it under valid, subsisting and enforceable
leases with which the Company is in compliance.

 

(n)          Intellectual Property. The Company owns or possesses adequate
rights to use all patents, patent applications, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, trademark registrations, service marks, service mark
registrations, trade names, mask work rights and other intellectual property
necessary to carry on the business now operated by it or proposed to be operated
by it as described in the SEC Reports (collectively, “Intellectual Property”),
except where the lack of such ownership or rights to use would not have a
Material Adverse Effect. The Company has not received a notice (written or
otherwise) that any of the Intellectual Property has expired, terminated or been
abandoned, or is essential for the Company’s business and is expected to expire
or terminate or be abandoned within one (1) year from the date of this
Agreement. Except as disclosed in the SEC Reports, or as would not, individually
or in the aggregate have a Material Adverse Effect, to the best of the Company’s
knowledge, (i) there is no infringement by third parties engaged in commercial
activity of any Intellectual Property of the Company relating to the Company’s
business and (ii) there are no non-commercial activities being performed by any
third parties which, upon commercialization thereof, could reasonably be
expected to infringe on the Intellectual Property of the Company. The Company
has taken all reasonable actions necessary to perfect its ownership of and
interest in the Intellectual Property.

 

 -11- 

 

 

(o)          Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof, as of the Closing Date. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company that have materially affected, or
is reasonably likely to materially affect, the internal control over financial
reporting of the Company.

 

(p)          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Resale Registration Statement. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. The
Company acknowledges and agrees that Purchaser makes or has made no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

(q)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

 -12- 

 

 

(r)          Shell Company. The Company has never been a shell company (as
defined in Rule 405 under the Securities Act).

 

(s)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.

 

(t)          Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(u)          Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of FCPA; except in
the case of each of clauses (i) through (iv), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(v)          Accountants. To the knowledge and belief of the Company, the
Company’s accounting firm (i) is a registered public accounting firm as required
by the Exchange Act and (ii) has expressed, in the Company’s most recent Form
10-K, its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the fiscal year ended December 31, 2016.

 

 -13- 

 

 

(w)          Regulation M Compliance. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(x)          Office of Foreign Assets Control. Neither the Company, nor to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).

 

(y)          Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action or Proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof, as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
actions, instructions or legal agreements, as applicable, on the part of such
Purchaser. Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by the lesser of applicable law or Purchaser’s net
Subscription Amount.

 

(b)          Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities otherwise in compliance
with applicable federal and state securities laws). Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.

 

 -14- 

 

 

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, it will be either (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.

 

(d)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(e)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment, including, without
limitation, such Purchaser’s review and discussion of the disclosure set forth
in the SEC Reports, press releases or publications related to litigation of the
Company.

 

(f)          Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained in this Section 3.2(f) shall constitute a
representation or warranty, or preclude any actions, with respect to the
identification of the availability of, or securing of, available shares to
borrow in order to effect Short Sales or similar transactions in the future.

 

 -15- 

 

 

(g)          Purchaser Acknowledgements. In connection with the purchase and
sale of the Securities, each Purchaser understands and acknowledges to the
Company that:

 

(i)the offering and sale of the Securities has not been reviewed or approved by
the Trading Market or the Commission by reason of the parties’ intention that
the offering be exempt from registration under the Securities Act by virtue of
the provisions of Section 4(a)(2) of the Securities Act;

 

(ii)the Company did not offer the Securities to such Purchaser by way of general
solicitation or general advertising;

 

(iii)the issuance of the Securities has not been qualified under any state
securities laws in reliance upon exemptions therefrom;

 

(iv)the Securities have not been registered under the Securities Act and must be
held indefinitely until they are subsequently registered under the Securities
Act or such sale is permitted pursuant to an available exemption from such
registration requirement; and

 

(v)the certificate representing the Shares shall bear a legend in substantially
the following form (a “Restrictive Legend”):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 OR ANY OTHER EXEMPTION
AVAILABLE UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE
DELIVERY TO ARQULE, INC. (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER
EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE
IS NOT REQUIRED. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE LOAN OR FINANCING ARRANGEMENT SECURED BY THESE
SECURITIES.”

 

 -16- 

 

 

The Company acknowledges and agrees that in the event that the Restrictive
Legend has ceased to be applicable to the Shares held by such Purchaser, the
Company shall provide such Purchaser, at his, her or its written request, new
certificates for such Shares not bearing the legend with respect to which the
restriction has ceased and terminated. The Company further acknowledges and
agrees that the representations contained in this Section 3.2 shall not modify,
amend or affect such Purchaser’s right to rely on the Company’s representations
and warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transactions contemplated hereby.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1           Furnishing of Information. Until the earliest of the time that no
Purchaser owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.

 

4.2           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf will provide the Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that the Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.3           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for general corporate purposes and shall not
use such proceeds in violation of FCPA or OFAC regulations.

 

4.4           Amendment to Certificate of Incorporation. The Company hereby
agrees to seek the approval of the stockholders of the Company of an amendment
to the Company’s Certificate of Incorporation at its next annual meeting to be
held no later than May 31, 2018 to increase the number of authorized shares of
Common Stock. In the event that such consent is not obtained as of the next
annual meeting of the Company, the Company hereby agrees to seek such approval
at each special or annual meeting of the stockholders of the Company thereafter
until such approval is obtained.

 

4.5           Reservation of Preferred and Common Stock. As of the date hereof,
the Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Preferred Stock for the purpose of enabling the Company to issue Warrant
Shares pursuant to this Agreement. After the Stockholder Filing, the Company
shall reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Warrant Shares pursuant to this Agreement.

 

 -17- 

 

 

4.6           Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed.

 

4.7           Certain Transactions. Each Purchaser, severally and not jointly
with the other Purchasers, covenants that neither it nor any Affiliate, agent,
employee or other Person acting on its behalf or pursuant to any understanding
with it will execute any Short Sales of any of the Company’s securities during
the period commencing with the execution of this Agreement and ending at such
time that such Purchaser’s Warrants have been exercised or expired, such that
the Purchaser would have a net-short position in the Company (after taking into
account shares underlying the Warrants). Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.

 

4.8           Registration Rights.

 

(a)Within 30 days following the Stockholder Filing and the automatic conversion
of the Preferred Stock into Common Stock in accordance with the Certificate of
Designations (the “Registration Date”), the Company shall prepare and file with
the Commission a registration statement on Form S-3 (or such other form if, at
such time, the Company is not eligible to utilize such Form S-3) covering the
resale of all of the Registrable Securities from time to time on a continuous
basis pursuant to Rule 415 of the Securities Act (the “Resale Registration
Statement” including the base prospectus contained therein, the “Prospectus”).
For purposes of this Section 4.8, “Registrable Securities” shall mean (i) the
Common Stock into which the Preferred Stock has been automatically converted
pursuant to the Certificate of Designations, (ii) the Common Stock underlying
the Warrants, and (iii) any other shares of Common Stock issuable with respect
to the Shares by way of a stock dividend, stock split or other distribution, or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization; provided that such Registrable Securities
shall cease to be Registrable Securities when (i) a registration statement
covering such securities has been declared effective by the Commission and such
securities have been disposed of pursuant to such effective registration
statement, (ii) such securities have been sold under circumstances in which all
of the applicable conditions of Rule 144 (or any similar provisions then in
force) under the Securities Act were met, (iii) such securities are otherwise
transferred and such securities may be resold without subsequent registration
under the Securities Act, or (iv) such securities shall have ceased to be
outstanding.

 

 -18- 

 

 

(b)Not less than five (5) Business Days prior to the initial filing of the
Resale Registration Statement and not less than three (3) Business Days prior to
the filing of any related prospectus or any amendment or supplement thereto, the
Company shall (i) furnish to the Purchasers copies of all such documents
proposed to be filed, which documents will be subject to the review and
reasonable comments of the Purchasers, and (ii) cause its officers and
directors, counsel and independent registered public accountants to respond to
any inquiries from the Purchasers and their advisors. The Company shall permit
one counsel designated by the Purchasers to review such Resale Registration
Statement, related prospectus, and any amendment or supplement thereto (as well
as all requests for acceleration or effectiveness thereof) within the time
periods referenced above and shall use reasonable best efforts to reflect in
such documents any comments as such counsel may reasonably propose and will not
request acceleration of the Resale Registration Statement without prior notice
to such counsel.

 

(c)Upon filing the Resale Registration Statement, the Company shall use its
reasonable best efforts to cause such Resale Registration Statement to be
declared effective by the Commission as soon as practicable thereafter,
including the filing of amendments and post-effective amendments and supplements
to such Resale Registration Statement, but in any event no later than 30 days
following the Registration Date (or 90 days following the Registration Date if
the Resale Registration Statement will be subject to review by the Staff of the
Commission), and in any event within three Business Days following a
communication from the Staff of the Commission that it has no further comments
to the Resale Registration Statement or will not review the Resale Registration
Statement (as applicable, the “Effectiveness Date”). The Company shall otherwise
comply with all rules and regulations of the Commission and other governmental
and regulatory authorities applicable to the registration of such Registrable
Securities and the effectiveness of the Resale Registration Statement.

 

 -19- 

 

 

(d)If: (i) the Resale Registration Statement is not filed with the Commission on
or prior to the Registration Date, (ii) the Resale Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date or (iii) after the date the Resale
Registration Statement is declared effective by the Commission, (a) such Resale
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company's failure to update the Resale
Registration Statement), to remain continuously effective as to all Registrable
Securities included in such Resale Registration Statement or (b) a Blackout
Period is imposed for a time period in excess of 15 consecutive or 25 aggregate
Business Days during any 12-month period (any such failure or breach in clauses
(i) through (iii) above being referred to as an “Event,” and the date on which
such Event occurs being referred to as an “Event Date”), then in addition to any
other rights the Purchasers may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Purchaser an amount in cash, as
liquidated damages and not as a penalty, equal to 1% of the aggregate purchase
price paid by such Purchaser (“Event Payments”) pursuant to this Agreement for
any unregistered Registrable Securities then held by such Purchaser (not to
exceed 6% in total). Notwithstanding the foregoing, in the event that the
Company’s failure to file or obtain the effectiveness of such Resale
Registration Statement proximately results from the failure of any Purchaser to
provide the Company with information reasonably requested by the Company and
necessary to complete the Resale Registration Statement in accordance with the
requirements of the Securities Act, then no such Purchaser causing the failure
described above shall be entitled to Event Payments relating to the failure
caused by such Purchaser.

 

(e)The Company shall maintain such Resale Registration Statement and shall
comply with its other obligations under this Section 4.8 until the earlier to
occur of (i) such time as the Purchasers own no Registrable Securities and (ii)
such time as the Registrable Securities may be resold by the Purchasers pursuant
to Rule 144 of the Securities Act without the requirement for the Company to be
in compliance with the current public information required under such Rule and
without volume or manner-of-sale restrictions.

 

 -20- 

 

 

(f)The Company shall promptly notify the Purchasers of the effectiveness of the
Resale Registration Statement and each post-effective amendment thereto.
Additionally, the Company will promptly notify the Purchasers upon the
occurrence of any of the following events in respect of the Resale Registration
Statement or related prospectus: (i) receipt of any request for additional
information by the Commission or any other governmental entity during the period
of effectiveness of the Resale Registration Statement or amendments or
supplements to the Resale Registration Statement or any related prospectus; (ii)
the issuance by the Commission or any other governmental entity of any stop
order suspending the effectiveness of the Resale Registration Statement or the
initiation of any Proceedings for that purpose and the Company will promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued; (iii) receipt of any notification with respect to the suspension of
the qualification or exemption from qualification of the Registrable Securities
for sale in any jurisdiction or the initiation of any Proceeding for such
purpose; (iv) the happening of any event that, in the reasonable determination
of the Company and its counsel, makes any statement made in the Resale
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Resale Registration Statement,
related prospectus or documents so that (or the Company otherwise becomes aware
of any statement included in the Resale Registration Statement, related
prospectus or document that is untrue in any material respect or that requires
the making of any changes in the Resale Registration Statement, related
prospectus or document so that), in the case of the Resale Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of the related
prospectus, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and (v) the Company’s reasonable determination that a
post-effective amendment to the Resale Registration Statement would be
appropriate (in which event the Company will promptly make available to the
Purchasers any such supplement or amendment to the Resale Registration Statement
and, as applicable, the related prospectus). In the event of any suspension of
Purchasers’ ability to sell Shares pursuant to the Resale Registration Statement
as a result of the foregoing (a “Suspension”), the Company will use its best
efforts to cause the use of the prospectus so suspended to be resumed as soon as
reasonably practicable after notice of a Suspension to the Purchasers and such
Suspension shall be subject to the liquidated damages provisions set forth in
Section 4.8 (d) above.

 

(g)The Company shall furnish to the Purchasers with respect to the Registrable
Securities registered under the Resale Registration Statement such number of
copies of the Prospectus (including preliminary and supplemental prospectuses
and prospectus amendments) as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Purchaser.

 

(h)The Company shall file documents required of the Company for normal blue sky
clearance in states as shall be reasonably appropriate in the opinion of the
Company and its legal counsel; provided, however, that the Company shall not be
required to qualify to do business or consent to general service of process in
any jurisdiction in which it would not otherwise be required to qualify but for
this Section 4.8 (h).

 

(i)All expenses incident to the Company’s compliance with this Section 4.8,
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities laws, printing expenses, filing expenses,
and fees and disbursements of the Company’s counsel and independent registered
public accountants will be borne by the Company.

 

 -21- 

 

 

(j)The Company shall, at the reasonable request of any Purchaser, prepare and
file with the Commission such amendments (including post-effective amendments)
and supplements to the Resale Registration Statement and any prospectus used in
connection with the Resale Registration Statement as may be necessary in order
to make reasonable changes to the plan of distribution set forth in such Resale
Registration Statement.

 

(k)Notwithstanding anything herein to the contrary, the Purchasers’ rights under
this Section 4.8 shall be automatically assignable by the Purchasers to any
permitted transferee of all or any portion of such Registrable Securities, to
the extent of the Registrable Securities so transferred, if: (i) the Purchaser
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
such registration rights are being transferred or assigned, and (iii) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing to be bound
by the provisions of Section 4.8 of this Agreement. In the event that a
Purchaser transfers all or any portion of its Registrable Securities pursuant to
this Section 4.8 (k), the Company shall have ten (10) Business Days following
the receipt of such notice to file any amendments or supplements necessary to
keep the Resale Registration Statement current and effective pursuant to Rule
415. Upon any such assignment, all of the transferring Purchaser’s rights under
this Agreement with respect to such transferred securities shall inure to the
benefit of the transferee.

 

(l)If at any time following the date hereof the Resale Registration Statement
(or any subsequent registration statement registering the Registrable
Securities) is not effective or is not otherwise available for the sale of the
Registrable Securities, the Company shall immediately notify the Purchasers in
writing that such registration statement is not then effective (the “Blackout
Period”) and thereafter shall promptly notify such holder when the registration
statement is effective again and available. Neither the Company nor any other
Person acting on its behalf will provide a Purchaser or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information including, without limitation, the contemplated filing
and timing of filing of a registration statement.

 

 -22- 

 

 

(m)Following the Stockholder Filing, the Restrictive Legend (or any similar
restrictive legend included on the Common Stock issued to the Purchaser
following the automatic conversion of its Preferred Stock) shall be removed, and
the Company shall issue a certificate without such legend to the holder of the
Securities (or Common Stock, as applicable) upon which it is stamped or issue to
such holder by electronic delivery at the applicable balance account of The
Depository Trust Company (“DTC”), if: (i) such Securities (or Common Stock, as
applicable) are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, the form and substance of which opinion
shall be reasonably acceptable to the Company, that the sale, assignment or
transfer of the Securities (or Common Stock, as applicable) may be made without
registration under the applicable requirements of the Securities Act or (iii)
such holder or its broker provides the Company with a broker representation
letter providing to the Company any information the Company deems necessary to
determine that such sale is made in compliance with Rule 144 under the
Securities Act, including, as may be appropriate, a certification that such
holder is not an affiliate of the Company (as defined in Rule 144) and a
certification as to the length of time the applicable Securities (or Common
Stock, as applicable) have been held. If the Company shall fail for any reason
or for no reason to issue to the holder of the Securities within two Business
Days after the holder has provided reasonable evidence to the Company of the
occurrence of any of (i) through (iii) above (the date such evidence is provided
to the Company, the “Removal Date”), a certificate without such legend to the
holder or to issue such Securities to such holder by electronic delivery at the
applicable balance account at DTC (as defined below), and if on or after such
Business Day the holder purchases (in an open market transaction or otherwise)
common stock to deliver in satisfaction of a sale by the holder of such
Securities (or Common Stock, as applicable) that the holder anticipated
receiving without legend from the Company, then the Company shall, within three
Business Days promptly honor its obligation to deliver to the holder a
certificate or certificates representing such Securities (or Common Stock, as
applicable) and pay cash to the holder in an amount equal to the excess (if any)
of the holder’s total purchase price (including brokerage commissions, if any)
for the common stock so purchased over the product of (A) such number of Shares,
times (B) the price at which the sell order giving rise to such purchase
obligation was executed. Nothing herein shall limit a Purchaser’s right to
pursue any remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver shares of Common Stock
as required pursuant to the terms hereof.

 

(n)Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold only
during such time that the registration statement is effective and not withdrawn
or suspended, and only as permitted by the registration statement and in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the Restrictive Legend from certificates representing
Securities as set forth in this Section 4.8 is predicated upon the Company’s
reliance upon this understanding.

 

 -23- 

 

 

4.9           Further Assurances. Each party hereto agrees and covenants that at
any time and from time to time it shall promptly execute and deliver to the
other party such further instruments and documents and take such further action
as the other party may reasonably require in order to carry out the full intent
and purpose of this Agreement.

 

4.10         Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document or any transaction document executed in
connection with any other securities purchase agreement entered into on the date
hereof by and between the Company and any purchaser of securities of the Company
(collectively, the “Other SPAs”)) shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of this Agreement
(or the Other SPAs) unless the same consideration is also offered to all of the
parties to this Agreement or unless such consideration consists of warrants and
a corresponding adjustment to the applicable purchase price under the Other
SPAs. For clarification purposes, this provision constitutes a separate right
granted to each applicable purchaser (including each Purchaser) by the Company
and negotiated separately by such purchaser, and is intended for the Company to
treat the applicable purchasers (including each Purchaser) as a class and shall
not in any way be construed as such purchasers acting in concert or as a group
with respect to the purchase, disposition or voting of the securities of the
Company or otherwise.

 

4.11         Right to Designate Director.

 

(a)In addition to the transactions contemplated pursuant to this Agreement, the
Company agrees to:

 

(i)Contemporaneously with the Closing, (i) cause its Board to increase the
number of directors on the Board of Directors by one (1) director and (ii)
appoint one (1) person nominated, collectively, by Pontifax (China) IV Limited
Partnership, Pontifax (Israel) IV Limited Partnership and Pontifax (Cayman) IV
Limited Partnership (collectively, “Pontifax” and, such person being nominated,
the “Purchaser Nominee”, respectively) as provided in this Section 4.11(a) to
the Board of Directors, subject to the fulfillment of its fiduciary duties and
the requirements set forth in this Section 4.11; provided, that any such
Purchaser Nominee shall be required to be independent, as defined by the Nasdaq
listing standards;

 

(ii)at each meeting of stockholders for election of directors at which the
position to be occupied under this Agreement by a Purchaser Nominee on the Board
of Directors is to be determined by stockholder election, (1) cause a Purchaser
Nominee to be nominated by the Board of Directors for election as a director,
subject to the considerations described in clause (a)(i); (2) recommend to its
stockholders the election of, and use its best efforts to cause the election to,
the Board of Directors, including soliciting proxies for the election of the
Purchaser Nominee to the same extent as it does, consistent with past practice,
for any other Board nominee for election as a director; and (3) request each
then current member of the Board of Directors to vote as a stockholder for
approval of the Purchaser Nominee.

 

 -24- 

 

 

(b)Any Purchaser Nominee shall not be nominated for election or appointed to the
Board of Directors unless he or she acknowledges and agrees to be bound by the
principles set forth in the Company’s Code of Conduct, and all other Company
policies generally applicable to members of the Board of Directors as now in
effect or hereafter amended.

 

(c)In the event of the death, disability, resignation or removal of the
Purchaser Nominee, the Company shall cause the prompt election to the Board of
Directors of a replacement director designated by Pontifax, subject to the
fulfillment of its fiduciary duties and the requirements set forth in this
Section 4.11, to fill the resulting vacancy, and such individual shall then be
deemed a Purchaser Nominee for all purposes under this Agreement.

 

(d)So long as the Purchaser Nominee serves as a director on the Board of
Directors, the Purchaser Nominee shall be subject to and abide by the Company’s
policies and procedures regarding trading in the Company’s securities, including
those involving blackout windows on trading, in each case, to the same extent as
other directors.

 

(e)If at any time Pontifax and its affiliates no longer beneficially own in the
aggregate at least 50% of the number of shares of Preferred Stock originally
issued to Pontifax on the Closing Date or at least 50% of the number of shares
of Common Stock issued to Pontifax upon conversion of the Preferred Stock after
the Stockholder Filing (as adjusted for any stock splits, recapitalizations and
similar transactions, its “Qualifying Ownership Interest”), Pontifax will have
no further rights under this Section 4.11, and, at the written request of the
Board of Directors, shall use its reasonable best efforts to cause the Purchaser
Nominee to resign from the Board of the Directors within fifteen (15) calendar
days thereafter. Pontifax shall inform the Company if and when the Purchaser and
its affiliates cease to hold its Qualifying Ownership Interest.

 

(f)Any Purchaser Nominee then serving as a director shall be entitled to the
same indemnification in connection with his or her role as a director as the
other members of the Board of Directors (including Board committees, if
applicable), and upon such Purchaser Nominee’s resignation or failure to stand
for re-election, such Purchaser Nominee shall be entitled to the same
indemnification as any other former director of the Board of Directors.

 

 -25- 

 

 

ARTICLE V.
MISCELLANEOUS

 

5.1           Termination. This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before November 10, 2017; provided, however, that no such termination will
affect the right of any party to sue for any breach by any other party (or
parties).

 

5.2           Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay (i) all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any Exercise Notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers and (ii) all costs and expenses of its counsel in connection with the
drafting and negotiation of this Agreement.

 

5.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or email attachment at
the facsimile number or email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at the facsimile
number or email address as set forth on the signature pages attached hereto on a
day that is not a Business Day or later than 5:30 p.m. (New York City time) on
any Business Day, (c) the second (2nd) Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

5.5           Amendments; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by parties seeking amendment, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Any amendment effected in accordance
with accordance with this Section 5.5 shall be binding only upon such parties
seeking such amendment.

 

 -26- 

 

 

5.6           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.9           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or Proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof, effective upon receipt.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.

 

5.10         Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

5.11         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

 -27- 

 

 

5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has had the opportunity to be
represented by its own separate legal counsel or that of its investment manager
in its review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any of the Purchasers. It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Document is between the Company and a Purchaser, solely, and not between the
Company and the Purchasers collectively and not between and among the
Purchasers.

 

5.14         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.15         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement. The term “including” is deemed to mean “including,
without limitation.”

 

 -28- 

 

 

5.16         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

 -29- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ARQULE, INC.   Address for Notice:       By:     One Wall Street   Name:  
Burlington, MA 01803   Title:   Fax:781-287-8143           With a copy to (which
shall not constitute notice):           Richard E. Baltz     Arnold & Porter
Kaye Scholer LLP    

601 Massachusetts Avenue, N.W.

Washington, D.C. 20001

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ____________________________________________

Signature of Authorized Signatory of Purchaser: _____________________

Name of Authorized Signatory: ___________________________________

Title of Authorized Signatory: ____________________________________

Email Address of Authorized Signatory: ____________________________

Facsimile Number of Authorized Signatory: __________________________

Address for Notice to Purchaser:

           

 

Subscription Amount: $____________

Shares: ________________________

Warrant Shares: _________________

EIN Number: ____________________

 

[SIGNATURE PAGES CONTINUE]

 

 

 

 

Exhibit A

 

Form of Certificate of Designations of Series A Preferred Stock of the Company

 

 

